AhvSTIN   2.1. TEXAS




                       December 14, 1961

Adm. H. R. Nieman, Jr.            Opinion No. W-1221
Executive Director
State Building Commission         Re: Whether, under the provi-
Austin 1, Texas                       sions of Senate Bill No.
                                      1, of the 57th Legislature,
                                      First Called Session, the
                                      the State Building Commis-
                                      sion is required to furnish
                                      State agencies with utility
Dear Admiral Nieman:                  services.

          You have requested the opinion of this office as to
whether, under the provisions of Senate Bill No. 1 of the 57th
Legislature, First Called Session, the State Building Commis-
sion is required to furnish certain State agencies with utility
services. The following is quoted from the Act, under the
heading of BUILDING COMMISSION:
          "Any balances as of August 31, 1961, remain-
     ing in the special fund specified in Section 3
     of Chapter 465, Acts 1957, Fifty-fifth Legislature,
     and any receipts to such funds during the biennium
     ending August 31, 1963, are hereby approprrated to
     the Building Commission for repair, maintenance,
     and operation of any property heretofore or here-
     after acquired by the Building Commission as long
     as said property is used to house State agencies,
     or is leased to private individuals or Is in need
     of emergency protective attention; and in the
     event the above appropriation for repair, main-
     tenance and operation of such property Is inade-
     quate the Building Commission is authorized~to
     disburse such amount as may be deemed necessary
     from the appropriation made in item 10 above for
     accomplishing the same purpose."
          It has been contended that the phrase "repair, main-
tenance, and operation" should be construed to require the
State Bul~ldingCommission to pay the cost of utility services
for State agencies housed in properties made available by the
Commission. As construed by this office, the phrase imposes
no such requirement.
Admiral H. R. Nieman, Jr., page 2 (WW-1221)

          Section 7 of Article 678m, Vernon's Civil Statutes,
provides that the State Building Commission shall transfer
management and control of State buildings to the Board of
Control when construction is completed and State agencies are
housed therein.
          Senate Bill No. 1, 57th Legislature, First Called
Session, under the heading BOARD OF CONTROL, provides:
                                "For the Years Ending
                            August 31,         August 31,
                              1962               1963
     "8. Utilities, Water
         Fuel and Lights     $300,000             $32!&0"II
                                                      . .
          For other State agencies quartered in the Capitol
area, no appropriation is made for utilities of any sort.
It would thus seem apparent that the Legislative appropriation
for the Board of Control was intended to fulfill the utility
needs of the State agencies quartered in the Capitol area.
It is a settled rule that the express mention or ~enumeration
of one person, thing, consequence, or class Is equivalent to
an express exclusion of all others. State v. 'Maurtz-Wells:
                                                        -
co., 141 Tex. 634, 175 S.W.2d 634 (1943).
          Please be advised that it Is the opinion of this
office that the use of the phrase "repair, maintenance, and
operation,R as used in the quoted Appropriation Act, is in-
tended to require the State Building Commission to maintain
and operate State property up to the time of its occupation
by a State agency; at which point the responsibility for
management and control, including the furnishing of utility
services, passes to the Board of Control.

                       SUMMARY

          Under the provisions of Senate Bill No.
     1, 57th Legislature, First Called Session,
     the State Building Commission is not required
     to furnish State agencies with utility services.
                              Very truly yours,
                              WILL WILSON
                              Attorney General of Texas
Admiral H. R. Nieman, Jr., Page 3 (w-1221)




                          && Assistant'


APERaVE?:
OPINION COMMITTEE
W. V. Geppert, Chairman
Riley Eugene Fletcher
Eugene B. Smith
Morgan Nesbitt
Linward Shivers
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.